DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Claim Objections
Claim 1 is objected to under 37 CFR 1.75(c)  as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims 9, 10, 11, 13, 14, and 16 are not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IEEE Journal “Peak-to-Mean Power Control in OFDM, Golay Complementary Sequences, and Reed-Muller Codes”, to Davis et al.
As to Claim 1, Davis discloses a method  implemented in a transmitter, the method comprising (page 2404-2405, Section IV, where the encoding of the OFDM coded signal for transmission signal of the communication system):
generating an encoded complementary sequence that is based on a plurality of seed sequences and that encoded each of a plurality of sets of information items as a different attribute of the encoded complementary sequence  (page 2404-2408, Section IV, where the encoding of the complementary sequence is based on the cosets (plurality of seeds sequences) of Golay sequences coded with information bits of W bits (first attribute for cosets) and h(m+1) bits (second attribute information bits) which linearly combined for encoding);
transmitting the encoded complementary sequence via a block-based waveform (page 2404-2408, Section IV, where the OFDM (symbol blocks) signal is communicated (transmit and receive) in the system).

As to Claim 2, Davis further discloses the method wherein generating an encoded complementary sequence comprises:
generating a sequence using the plurality of seed sequences (page 2404-2408, Section IV, where the encoding of the complementary sequence is based on the cosets (plurality of seeds sequences) of Golay sequences);
encoding the sequence using each set of information items and a function for encoding one of the different attributes (page 2404-2408, Section IV, where the encoding of the complementary sequence is based on the cosets (plurality of seeds sequences) of Golay sequences coded with information bits of W bits (function of first attribute for cosets) and h(m+1) bits (function of second attribute information bits) which linearly combined for encoding);
applying a function to the encoded (page 2404-2408, Section IV, where the sequence are linearly combined with encoding function).


Allowable Subject Matter
Claim 15 has been allowed. 
Claims 3-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of encoding complementary sequence using plurality of information items wherein juxtaposition of the elements of the encoded complementary sequence encodes a first set of the plurality of information items; phases of the elements of the encoded complementary sequence encode a second set of the plurality of information items; and the elements of the encoded complementary sequence define a number of zeros that encode a third set of the plurality of information items.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov